Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
paragraph [0081], line 3, recites” …Fig. 20”. However, a Fig. 20 has not been provided.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 4-6 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasubramanian et al. (US 20140272547) in view of  Kim et al. (US 7,722,984, and further in view of Delpuech et al. (US 9,692,044).
Claim 4:	Ramasubramanian et al. disclose a  secondary battery for cycling between a charged and a discharged state (paragraph [0072]), the secondary battery (70) comprising a battery enclosure (72), an electrode assembly (74), and carrier ions (nonaqueous electrolyte) within the battery enclosure (see Figure 10 and paragraph [0115]), wherein 
(a)    the electrode assembly (20)(see Figure 2 reproduced below)  has mutually perpendicular transverse, longitudinal and vertical axes corresponding to the x, y and z axes, respectively, of an imaginary three-dimensional cartesian coordinate system, a first longitudinal end surface and a second longitudinal end surface separated from each other in the longitudinal direction, and a lateral surface surrounding an electrode assembly longitudinal axis Aea and connecting the first and second longitudinal end surfaces, the lateral surface having opposing first and second regions on opposite sides of the longitudinal axis and separated in a first direction that is orthogonal to the longitudinal axis, the electrode assembly having a maximum width Wea measured in 

    PNG
    media_image1.png
    632
    830
    media_image1.png
    Greyscale

(b)    the electrode assembly (20, in Figure 2) comprises a series of layers (21, 22) stacked in a stacking direction that parallels the longitudinal axis (LEA) within the electrode assembly wherein the stacked series of layers comprises a population of negative electrode active material layers (49, in Figure 3), a population of negative 
 (i) each member of the population of negative electrode active material layers has a length Le (LNE)  that corresponds to the Feret diameter of the negative electrode active material layer as measured in the transverse direction between first and second opposing transverse end surfaces of the negative electrode active material layer, and a height He (HNE)  that corresponds to the Feret diameter of the negative electrode active material layer as measured in the vertical direction between first and second opposing vertical end surfaces of the negative electrode active material layer, and a width We (WNE)  that corresponds to the Feret diameter of the negative electrode active material layer as measured in the longitudinal direction between first and second opposing surfaces of the negative electrode active material layer, wherein a ratio of Le to He and We is at least 5:1 (paragraph [0107]); 
(ii)    each member of the population of positive electrode material layers has a length Lc (LPE) that corresponds to the Feret diameter of the positive electrode active material layer as measured in the transverse direction between first and second opposing transverse end surfaces of the positive electrode active material layer, and a height He (HPE) that corresponds to the Feret diameter of the positive electrode active material layer as measured in the vertical direction between first and second opposing PE)  that corresponds to the Feret diameter of the positive electrode active material layer as measured in the longitudinal direction between first and second opposing surfaces of the positive electrode active material layer, wherein a ratio of Lc to He and Wc is at least 5:1 (paragraph [0111]), and
(d) the stacked series of layers comprises layers with opposing end surfaces that are spaced apart from one another in the transverse direction, wherein a plurality of the opposing end surfaces of the layers exhibit plastic deformation and fracturing oriented in the transverse direction, due to elongation and narrowing of the layers at the opposing end surfaces. See also entire document.
Ramasubramanian et al. do not disclose a set of electrode constraints, wherein
(i) the primary constraint system comprises first and second growth constraints and at least one primary connecting member, the first and second primary growth constraints separated from each other in the longitudinal direction, and the at least one primary connecting member connecting the first and second primary growth constraints to at least partially restrain growth of the electrode assembly in the longitudinal direction, and 
(ii)    the secondary constraint system comprises first and second secondary growth constraints separated in a second direction and connected by members of the stacked series of layers wherein the secondary constraint system at least partially restrains growth of the electrode assembly in the second direction 
(iii)    the primary constraint system maintains a pressure on the electrode assembly in the stacking direction that exceeds the pressure maintained on the electrode assembly in each of two directions that are mutually perpendicular and perpendicular to the stacking direction.
Kim et al. in Figure 9 (reproduced below) discloses a set of electrode constraints, wherein 
(c) the set of electrode constraints comprises a primary constraint system(64’) and a secondary constraint system (65’) wherein 

    PNG
    media_image2.png
    815
    875
    media_image2.png
    Greyscale

(i) the primary constraint system comprises first and second growth constraints and at least one primary connecting member, the first and second primary growth constraints separated from each other in the longitudinal direction, and the at least one primary connecting member connecting the first and second primary growth constraints to at least partially restrain growth of an electrode assembly in the longitudinal direction, and 

(iii)    the primary constraint system maintains a pressure on the electrode assembly in the stacking direction that exceeds the pressure maintained on the electrode assembly in each of two directions that are mutually perpendicular and perpendicular to the stacking direction (abstract, col. 6: 39-col. 7: 9). See also entire document. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the secondary battery of Ramasubramanian et al. by incorporating the reinforcement members of Kim et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery that would have exhibited enhanced reliability by protecting the battery from external impacts by separately installing a reinforcement structure on the casing and on an electrode assembly housed in the casing, and by minimizing a sort-circuit inside the casing (col. 2: 22-31, and 54-51).
	The Ramasubramanian et al. combination does not disclose that 

Delpuech et al. disclose a secondary battery wherein the negative electrode active material comprise a particulate material having at least 60 wt% of negative electrode active material, less than 20 wt% conductive aid, and binder material (col. 3: 24-24-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrodes of the Ramasubramanian et al. combination by incorporating the active material of Delpuech et al.
One having ordinary skill in the art would have been motivated to make the modification to provide Si based negative electrode materials that would have improved cycling performance (more in particular the capacity retention) and offer a cheaper material that would have exhibited the same and even better performance that the known Si nanomaterials (col. 2: 32-37).
Claim 5:	The rejection of claim 5 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose the electrode assembly comprises a population of unit cells (paragraphs [0074]-[0075]), wherein each unit cell comprises a unit cell  (21) portion of a first member of the electrode current collector layer population (48), a member of the separator population (43) that is ionically permeable 
Given that the secondary battery of the Ramasubramanian et al. combination is structurally similar to that instantly claimed and disclosed, the secondary battery of the Ramasubramanian et al. combination renders obvious 
a. 	the first vertical end surfaces of the electrode and the counter-electrode active material layers are on the same side of the electrode assembly, a 2D map of the median vertical position of the first opposing vertical end surface of the electrode active material in the X-Z plane, along the length Le of the electrode active material VP1 , a 2D map of the median vertical position of the first opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a first vertical end surface plot, CEVP1, wherein for at least 60% of the length Lc of the first counter-electrode active material layer (i) the absolute value of a separation distance, SZ1, between the plots EVP1 and CEVP1 measured in the vertical direction is 1000 µm > |SZ1| ≥ 5 µm and (ii) as between the first vertical end surfaces of the electrode and counter-electrode active material layers, the first vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the first vertical end surface of the electrode active material layer; and,
b.	 the second vertical end surfaces of the electrode and counterelectrode active material layer are on the same side of the electrode assembly, and oppose the first vertical end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median vertical position of the second opposing vertical end surface of the electrode active material layer in the X-Z plane, along the length Le of the electrode active material layer, traces a second vertical end surface plot, EVP2, a 2D map of the median vertical position of the second opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a second vertical end surface plot, CEVP2, wherein for at least 80% of the length Lc of the counter-electrode active material layer (i) the absolute value of a separation distance, SZ2, between the plots VP2 and CEVP2 as measured in the vertical direction is 1000 µm ≥ [SZ2| ≥ 5 µm, and (ii) as between the second vertical end surfaces of the electrode and counter-electrode active material layers, the second vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the second vertical end surface of the electrode active material layer.
Claim 6:	The rejection of claim 6 is as set forth above in claim 4 wherein Ramasubramanian et al. further disclose the electrode assembly comprises a population of unit cells (paragraphs [0074]-[0075]), wherein each unit cell comprises a unit cell  (21) portion of a first member of the electrode current collector layer population (48), a member of the separator population (43) that is ionically permeable to the carrier ions (paragraph [0065]), a first member of the electrode active material layer population (50) , a unit cell portion (21) of first member of the counter-electrode current collector population (47) and a first member of the counter-electrode active material layer population (49), wherein (aa) the first member of the electrode active material layer population  (50) is proximate a first side of the separator (43) and the first member of the counter-electrode material layer (49) population is proximate an opposing second side of the separator (43), (bb) the separator(43)  electrically isolates the first member of the electrode active material layer population (49) from the first member of the counter-electrode active material layer population (50) and carrier ions (43) are primarily exchanged between the first member of the electrode active material layer population (49) and the first member of the counter-electrode 
Given that the secondary battery of the Ramasubramanian et al. combination is structurally similar to that instantly claimed and disclosed, the secondary battery of the Ramasubramanian et al. combination renders obvious 
a. 	the first vertical end surfaces of the electrode and the counter-electrode active material layers are on the same side of the electrode assembly, a 2D map of the median vertical position of the first opposing vertical end surface of the electrode active material in the X-Z plane, along the length Le of the electrode active material layer, traces a first vertical end surface plot, EVP1 , a 2D map of the median vertical position of the first opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a first vertical end surface plot, CEVP1, wherein for at least 60% of the length Lc of the first counter-electrode active material layer (i) the absolute value of a separation distance, SZ1, between the plots EVP1 and CEVP1 measured in the vertical direction is 1000 µm > |SZ1| ≥ 5 µm and (ii) as between the first vertical end surfaces of the electrode and counter-electrode active material layers, the first vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the first vertical end surface of the electrode active material layer; and,
VP2, a 2D map of the median vertical position of the second opposing vertical end surface of the counter-electrode active material layer in the X-Z plane, along the length Lc of the counter-electrode active material layer, traces a second vertical end surface plot, CEVP2, wherein for at least 80% of the length Lc of the counter-electrode active material layer (i) the absolute value of a separation distance, SZ2, between the plots EVP2 and CEVP2 as measured in the vertical direction is 1000 µm ≥ [SZ2| ≥ 5 µm, and (ii) as between the second vertical end surfaces of the electrode and counter-electrode active material layers, the second vertical end surface of the counter-electrode active material layer is inwardly disposed with respect to the second vertical end surface of the electrode active material layer.
Clam 51: 	The rejection of claim 51 is as set forth above in claims 4 and 5  wherein Ramasubramanian et al. further disclose the electrode assembly comprises a population of unit cells (paragraphs [0074]-[0075]), wherein each unit cell comprises a unit cell  (21) portion of a first member of the electrode current collector layer population (48), a member of the separator population (43) that is ionically permeable 
Given that the secondary battery of the Ramasubramanian et al. combination is structurally similar to that instantly claimed and disclosed, the secondary battery of the Ramasubramanian et al. combination renders obvious 
c. 	the first transverse end surfaces of the electrode and counterelectrode active material layers are on the same side of the electrode assembly, a 2D map of the median transverse position of the first opposing transverse end surface of the electrode active material layer in the X-Z plane, along the height He of the electrode active TP1, a 2D map of the median transverse position of the first opposing transverse end surface of the counter-electrode in the X-Z plane, along the height He of the counterelectrode active material layer, traces a first transverse end surface plot, CETP1 , wherein for at least 60% of the height Hc of the counter electrode active material layer (i) the absolute value of a separation distance, Sx1, between the plots ETP1 and CETP1 measured in the transverse direction is 1000 µm ≥ |Sx1| ≥ 5 µm, and (ii) as between the first transverse end surfaces of the electrode and counter-electrode active material layers, the first transverse end surface of the counter-electrode active material layer is inwardly disposed with respect to the first transverse end surface of the electrode active material layer, and
d. 	the second transverse end surfaces of the electrode and counterelectrode active material layers are on the same side of the electrode assembly, and oppose the first transverse end surfaces of the electrode and counter-electrode active material layers, respectively, a 2D map of the median transverse position of the second opposing transverse end surface of the electrode active material layer in the X-Z plane, along the height He of the electrode active material layer, traces a second transverse end surface plot, ETP2, a 2D map of the median transverse position of the second opposing transverse end surface of the counter-electrode in the X-Z plane, along the height He of the counter-electrode active material layer, traces a second transverse end surface plot, CETP2, wherein for at least 60% of the height Hc of the x2, between the plots ETP2 and CETP2 measured in the transverse direction is 1000 µm ≥ |Sx2| ≥ 5 µm, and (ii) as between the second transverse end surfaces of the electrode and counterelectrode active material layers, the second transverse end surface of the counter-electrode active material layer is inwardly disposed with respect to the second transverse end surface of the electrode active material layer.

Examiner Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Thomas H. Parsons/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729